Name: 96/696/EC, Euratom: Council Decision of 5 December 1996 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 1996-12-12

 Avis juridique important|31996D069696/696/EC, Euratom: Council Decision of 5 December 1996 appointing a member of the Economic and Social Committee Official Journal L 321 , 12/12/1996 P. 0022 - 0022COUNCIL DECISION of 5 December 1996 appointing a member of the Economic and Social Committee (96/696/Euratom, EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 195 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof,Having regard to Council Decision 94/660/EC, Euratom of 26 September 1994 appointing members of the Economic and Social Committee for the period from 21 September 1994 to 20 September 1998 (1),Whereas a seat has become vacant on the Economic and Social Committee following notification to the Council on 16 July 1996 that Mr Johann Farnleitner's remit was incompatible with his new office;Having regard to the nominations submitted by the Austrian Government on 8 October 1996,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole Article Mr Leopold Maurer is hereby appointed a member of the Economic and Social Committee in place of Mr Johann Farnleitner for the remainder of the latter's term of office, which expires on 20 September 1998.Done at Brussels, 5 December 1996.For the CouncilThe PresidentP. RABBITTE(1) OJ No L 257, 5. 10. 1994, p. 20.